Council Question Time
The next item is Question Time (B6-0448/2006).
The following questions have been submitted to the Council.
Subject: Action by the Finnish Presidency in respect of children and their families
What progress has the Finnish Presidency made towards enhancing the well-being of children and their families in the European Union?
Mr President, ladies and gentlemen, many of the decisions taken by the European Union have a direct or indirect effect on children's lives. Examples of this are laws on social protection, the job market, health, justice and gender equality. The harmonisation of family policy, work and family life and the promotion and preservation of good working conditions are also crucial to the welfare of children and families. These and other matters were on the agenda at the informal meeting in early July of the EU Ministers for Employment, Social Affairs and Health.
Measures that are effective and taken as early on as possible to eliminate poverty and social exclusion enhance the welfare of children and families with children. Last March the European Council stressed the need for action to eliminate child poverty, and this was also discussed at the Fifth European Round Table on Poverty and Social Exclusion held in mid-October. The subject was also included in the National Strategy Reports on Social Protection and Social Inclusion produced by the Member States for the Commission in September.
The harmonisation of work with family life is a major challenge in a changing job market. Child welfare means that both parents have to be responsible for the everyday life of the family. The Finnish Presidency has made fatherhood and the more equal involvement of men in family life the subject of debate. At the start of October a conference of experts was organised called 'Men and Gender Equality', and in December the Council's conclusions were adopted on it. During the Finnish Presidency the Commission forwarded a communication on children's rights. This was discussed by various working groups in the Council and the Permanent Intergovernmental Group L'Europe de l'enfance, which is made up of high-ranking officials with responsibility for child and family policy in the Member States.
During the Finnish presidential term, the Council has worked hard on the proposal to establish the DAFNE III Programme. This programme could also be used to finance some of the measures mentioned in the communication on children's rights. The aim is for Parliament and the Council to take a joint decision before the end of the year on the basis of political consensus reached on this in the December Council.
Finally, let me mention that Finland organised an open seminar on pre-school education towards the end of November in Helsinki. It is therefore probably true to say that during the Finnish Presidency the Council of Ministers has been active in several of those areas of policy that are closely linked to children's welfare. The Presidency is itself also responsible for several important initiatives relating to children and families.
(EL) Mr President, I should like to thank the Minister for her update and detailed presentation of all actions, of both the Presidency and the Commission. I trust that the same efforts will be continued by the next Presidency, so that we achieve results. I have no supplementary question.
Mr President, in the work of the Council we strive to preserve continuity in all areas of policy. The Finnish Presidency has worked very closely in various areas of policy with Germany, the next country to hold the presidency, and I am confident that the good policies will continue and strengthen during the next presidency too.
(DE) Madam President-in-Office of the Council, we know that most workers are employed in family firms. Family-friendly business plans exist. Do you intend to pursue these further and do you believe that proposals could also be submitted relating to the tax treatment of families?
Mr President, tax incentives can also be used to harmonise work with family life more successfully, but, as the honourable Member must know, the harmonisation of taxation at EU level is still rather limited. It is nonetheless important that, while we ponder these questions, one of the criteria is surely the family-friendly view.
(ES) Madam President, the welfare of children in the European Union is still facing certain difficulties, but they have been more or less resolved. However, what happens to children who are in the European Union but are not its citizens? There is international legislation making it obligatory to protect these children, but in some regions numbers of immigrant children have been accumulating because they cannot be returned to their countries of origin, and regional or local authorities have to take responsibility for them.
Has the Council considered the possibility of taking any measures with regard to immigrant children within the European Union?
Mr President, the matter of integration connected with immigration policy is one important area which also has a direct effect on the children of immigrants. With those families that are the target of active integration measures, children's living conditions and their integration into a new European domicile must be a better and more fruitful option. As I said in my original answer, the Commission has forwarded a communication on the promotion of children's rights in the Union, and it also actually relates to nationals other than those who were born in the European Union. Furthermore, the EU's large-scale action programme to fight social exclusion is an attempt, for example, to improve exchanges of information to prevent social exclusion.
Subject: Immigration strategies
Given the scale of world-wide migratory movement, and the demographic and ageing problems of the countries of the European Union, what strategies does the Council intend to pursue in order to regulate immigration into Europe in the immediate future?
Mr President, ladies and gentlemen, the Hague Programme for strengthening freedom, security and justice in the European Union, which was approved in November 2004, and the related Council and Commission action plan of 2005 both establish a framework within which to develop an EU policy on legal immigration. Under the Hague programme, the vital role of legal immigration in, for example, enhancing the Union's economic development, is already recognised. At the same time, the programme states that it falls within the competence of the Member States to decide on numbers of legal immigrants. With this in mind, the Commission intends to submit for approval several proposals for acts set out in the action policy programme on legal immigration adopted in January 2006.
The first of these is a proposal for a general framework directive whose main purpose would be to guarantee common rights for all nationals of third countries who already work legally in a Member State but who do not as yet have the right to long-term residency status in the EU. In addition, the Commission will submit four separate proposals for a directive with reference to those groups of workers which the Member States generally need. These proposals apply to immigration and residency requirements for highly trained workers, immigration and residency requirements for seasonal workers, immigration and residency requirements for employed trainees, and the procedures for regulating the immigration of personnel sent by their company to another country temporarily, and temporary residency and stays in a country.
Another priority is better access to information on various aspects of immigration, the exchange of information on them, and the more effective dissemination of information. New instruments are intended to be developed for this in the next few years. There will be five of them in all, and the first is this year's European Year of Workers' Mobility, to be followed next year by the European Year of Equal Opportunities for All. The second instrument is the EU's immigration portal, which is to be set up by the end of next year. The third instrument is the interactive information system on Member State measures in matters of asylum and immigration. The fourth instrument is the European migration network, and the fifth is the further development of the European Professional Mobility Portal and EURES Network, as they are considered able to promote the management of economic immigration.
With regard to the integration of nationals of third countries into the society of the host countries, which we spoke about in connection with the previous question, the Union aids integration policies in Member States by means of financial instruments, among which are preparatory measures on the integration of third-country nationals. A newly allocated solidarity instrument within the framework of the financial perspectives for 2007-2013, the European Fund for the Integration of Third-Country Nationals, will give a new boost to integration policy in the Member States. The aims of the fund relate to the challenges that crop up in integration and therefore complement measures under the European Social fund. These aims are based on the Common Basic Principles on Integration adopted by the Council in November 2004.
(ES) Mr President, the number of questions presented on this issue demonstrates the current level of interest in immigration issues amongst us representatives of the peoples of Europe. I would like specifically to thank the Finnish Presidency for the importance that it has attached to this issue.
My supplementary question is: does the Presidency believe that immigration is now a Community issue and that, in compliance with the principle of subsidiarity, it cannot remain in the hands of the States, but rather it must be in the hands of the European Union? Specifically, does the Presidency-in-Office of the Council not believe that this is an appropriate time to apply the passerelle clause?
With regard to the previous question, it did not relate to immigrant children who are in Europe with their families, but rather to immigrant children who arrive in the European Union alone: nobody is dealing with them and the governments do not know what to do.
Mr President, when before question time we were discussing the agenda for this week's European Council, it was made very clear that the EU Heads of State or Government would also be discussing Union immigration policy this week. In that sense it is becoming very much more a Community issue, because we believe that it would be very useful if we had common guidelines and basic principles relating to immigration policy. As I said in my original speech, however, the Member States will consider, for example, volumes of legal immigration and how many people they want to take from their own point of view. With regard to the 'passerelle' clause, to which the honourable Member refers, during a recent debate I described in detail how hard the Presidency had tried to make decision-making more efficient in justice and home affairs, but we did not succeed in this attempt.
(LT) Madam President, you mentioned that a directive is being prepared to encourage and regulate the migration of highly qualified specialists. We have here, in the European Parliament, a Development Cooperation policy which seeks to improve life in countries from which people are migrating. Do these policies and outlooks not clash? We will invite qualified migrants into our countries, will not let them create wellbeing in their own countries but instead will use them to our advantage.
Mr President, first of all we should remember that it falls exclusively within the Commission's competence to make proposals for legislation, so the Council will not be working on this directive. Instead, the Commission will draft it, although the Commission has not yet referred it to the legislative bodies. The question of the status of trained workers is just the sort of matter where a very global approach to the European Union's immigration policy is required. On the one hand, the Union is aiming to recruit to some extent highly trained people from developing countries for its own needs. On the other hand, we must also admit and acknowledge that it will be harmful to the developing countries' own development if skilled human resources leave these countries. Accordingly, it is important that these very sensitive issues are also discussed at Union level, and that they are also discussed with our partners, as was the case at the two conferences between the European Union and Africa in the last six months, at which these questions, which are very multilateral in nature, were tackled.
Mr President, I do not have a supplementary question. I just wanted to draw your attention to the fact that I am present for my own question, which you have already got tabled.
(DE) Madam President-in-Office of the Council, do you think it is helpful if European Member States unilaterally carry out as many as 1 million naturalisations over a short period, thereby, of course, setting a precedent for the others? Is this one of the subjects that the European Council can and will discuss over the next few days?
Mr President, it was not fully clear what the honourable Member is referring to precisely, but, as I have mentioned in this debate, regulation of numbers of immigrants will be in the hands of the Member States. Because, with the principle of free mobility in the Union, one Member State's immigration policy also has an effect on other countries, it is important that we can engage in closer cooperation in this area. We really should remember that proper account needs to be taken of the status of immigrants who have already resided in the European Union for a long time and who therefore have connections and roots where they now live.
Subject: Council plans for 2007 Year of Equal Opportunities and 2008 Year of Intercultural Dialogue
What plans has the Council made to stimulate interest in the 2007 Year of Equal Opportunities and the 2008 Year of Intercultural Dialogue?
Mr President, a decision of the European Parliament and of the Council to declare 2007 the European Year of Equal Opportunities for All was agreed in May. It is the Commission's task to ensure that any forms of discrimination referred to in Article 13 of the Treaty are addressed and dealt with impartially. All stakeholders are to be included in these measures.
The aim, under Article 2, is, firstly, to raise awareness of the right to equality and non-discrimination; secondly, to get those who have suffered discrimination more involved in society; thirdly, to increase respect for diversity and equality; and fourthly, to promote cohesiveness, by eliminating stereotypes, prejudice and violence.
To achieve the aims of the European Year of Equal Opportunities for All, the action taken is to include various meetings and events, information, promotional and training campaigns, and Community or national surveys and studies. Each Member State will be responsible for what it organises over the coming months. To underline the importance of the European Year of Equal Opportunities for All, there will be an inaugural conference on it hosted by the forthcoming German Presidency in Berlin.
With regard to the European Year for Intercultural Dialogue, I would like to say that the Commission submitted a proposal for a decision on it to the European Parliament and the Council in October last year. In the proposal for a decision's explanatory memorandum, it states that the experience gained from the organised projects next year, the European Year of Equal Opportunities, should be taken into account during the European Year for Intercultural Dialogue. The Council's common position on the decision was adopted in mid-November and submitted to the European Parliament.
The proposal for a decision states that the priority task for the Member States and the Commission is to implement the projects and events planned. It states that special attention should be paid to cooperation with the European Parliament. The purpose is to encourage civil society and players at European, national and local level to activate both exchanges of experience and best practices. The main target should be youth. The challenge is how to bring intercultural dialogue into schools and colleges, work, leisure, cultural and sports centres, and civil society organisations.
deputising for the author. - I wish to thank the President-in-Office for that comprehensive answer, and would simply ask what plans there are to ensure the synergy between the two different years - 2007 and 2008 - so that a holistic approach is adopted and that they benefit one another and interact, rather than being organised totally separately.
Mr President, as I said, the decisions and proposals on establishing the European Year of Intercultural Dialogue embrace the principle that the experience and lessons gained from the Year of Equal Opportunities next year, and the events connected with it, should be exploited in the arrangements for the following year. It is obviously important that there should be close scrutiny of everything that goes on next year and an endeavour to improve things to ensure that the European Year of Intercultural Dialogue is as successful as possible right from the start.
Subject: Counter-terrorism strategy
The European Council adopted an EU counter-terrorism strategy in November 2005. Neither this nor the action plans on terrorism have been the subject of consultation with the European Parliament, despite our repeated requests. The counter-terrorism strategy nonetheless has a section entitled 'democratic accountability', promising a high-level political dialogue on counter-terrorism involving the Council, the European Parliament and the Commission once per Presidency, 'to ensure interinstitutional governance'.
Does the Presidency believe that a last-minute invitation to the chairman of the European Parliament's Committee on Civil Liberties, Justice and Home Affairs to attend the May 2006 High Level Dialogue meeting fulfilled the commitment of a true dialogue, real democratic accountability and effective 'interinstitutional governance' in this vital area of EU activity?
Mr President, ladies and gentlemen, the Presidency still believes that the High Level Dialogue meeting of the Council, the European Parliament and the Commission on the fight against terrorism is of benefit in the promotion of openness and accountability in the strategy to combat terrorism in the EU. The meeting on 10 May, during the Italian Presidency, was the last indication of this commitment.
With regard to the claim made in the question that the invitation was sent at the last minute, the Presidency wishes to point out that the President of the European Parliament was sent an official invitation on 10 April 2006. It does not fall within the Presidency's competence to guess the reasons why it took so long to send an invitation to the Chairman of the Committee on Civil Liberties, Justice and Home Affairs, but we are pleased that the Chairman of the Committee was nevertheless able to attend.
During its presidential term, Finland tried to honour its obligations under the strategy and organise this high-level event, but possible dates were always being cancelled before the invitation was sent, owing to one of the parties or because of some other major problem. The Finnish Presidency regrets that it did not manage to organise the event, despite all its efforts to do so. We hope that future presidencies will meet with more success in this, because regular contact needs to be maintained with the European Parliament on this important issue.
Thank you, Minister, but the fact is that second meeting did not take place, so one has to question the priority. And to have the chairman of the committee at just one meeting in one year is really not very stunning.
We as the Parliament were not involved in the drawing up of this counter-terrorism strategy or in the action planned, despite repeated requests. You were having discussions - we had a debate earlier this afternoon about the Automated Targeting System, which you knew about in September 2005, although you did not tell us. If there really is a commitment to keep us informed of all important developments in the field of counter-terrorism, why did we not know about that? Why are we not involved in all the discussions with the United States on security and privacy? I beg to differ on your commitment to this dialogue.
President-in-Office of the Council. (FI) Mr President, as I said, we worked hard to organise this High Level Dialogue, but, unfortunately, it happened not to work out in terms of the timetable. I am sure that those here in this House understand that such things are possible in today's world. If there are a few failures in trying to get all the main parties around the same table, it just shows that six months is a very short space of time.
As for the debate we had earlier today on the US ATS, as I mentioned and as I understand it, this was referred to in September 2005 in papers which were also sent to the European Parliament, but this was never before such a major issue.
(DE) Important as anti-terrorism may be, one gets the impression - as a shocking example from the United States in particular shows us - that this kind of policy is being used to restrict democratic freedoms, indeed almost to abolish them, and to curtail the freedom of the press. What has the Finnish Presidency done at European level to prevent things moving in that direction here as well, in view of the fact that we will, in the end, have either a democratic Europe or no Europe?
Mr President, human rights and data protection have always been crucially important in all discussions whenever European policy on counter-terrorism has been formulated and implemented. In this House I have frequently expressed the Council's position that human rights and the obligations under international agreements must be respected even when counter-terrorism measures are being implemented. This is also actually the basis for fighting terrorism in the European Union. We have to remember that European society is very much based on individual freedoms. We have to take extreme care that when we are defending and protecting this society and its model for living we do not at the same time introduce measures that in fact undermine this society based on freedom of the individual.
As the author is not present, Question No 5 lapses.
Subject: Lithuania's energy prospects
Lithuania is one of the new EU Member States that is most dependent on Russian energy, which is used by Russia as a means of attaining its political objectives. Only electric energy is produced in Lithuania itself and 80 % of this energy is provided by the Ignalina nuclear power plant, which is scheduled to close in 2009.
Decision No 1364/2006/EC of the European Parliament and of the Council laying down guidelines for trans-European energy networks includes plans for the construction of a link between Poland and Lithuania (Ełk-Alytus). However, the town of Ełk in Poland does not have a developed energy infrastructure or a high-voltage electricity link with western energy networks. This link does not solve the problem of how to connect Lithuania to the EU energy system. A new nuclear power plant in Lithuania could not be built before 2014. The absence of a common EU energy policy and common energy sources (electricity, gas), coupled with a lack of solidarity on the part of EU Member States, threatens to isolate Lithuania from energy suppliers.
Prior to its accession to the European Union, Lithuania signed Protocol No 4 on the Ignalina nuclear power plant in Lithuania. Under this protocol, Lithuania made a commitment to close unit 1 of the Ignalina nuclear power plant before 2005 and unit 2 by 2009. Without prejudice to this commitment, the general safeguard clause referred to in Article 37 of the Act of Accession is applicable until 31 December 2012 if energy supply is disrupted in Lithuania. Given such an uncertain state of affairs, could Lithuania apply Article 37 of the Act of Accession and prolong the operation of the Ignalina nuclear power plant, provided that safety standards allow, until Lithuania's energy problems are resolved?
Mr President, ladies and gentlemen, the honourable Member alludes to the application of the general safeguard clause in Article 37 of the Act of Accession. The Council would like to draw the honourable Member's attention to the answer which was given to her oral question H-0815 this year. She will certainly have realised that it is for the Commission, if requested with justification by a Member State, to decide on protection measures that it deems necessary in order to respond to a Member State's request.
Let me say here that last week an electric cable connection was established between Estonia and Finland, which will connect electricity networks in the Baltic and the Nordic Countries, and so also improve energy security in Lithuania. This will also be an important step forward in developing European networks.
- (LT) Madam President, Article 4 of the Accession Treaty establishes a common defence condition until 1 December 2012. Meanwhile Article 37(1) of the Accession Treaty foresees defence measures in the event of energy difficulties within a three-year period from the date of accession. It would mean until 1 May 2007 for Lithuania. Perhaps the Minister could explain the possibility of reconciling these two normative acts and how they could be applied in practice? I would request a reply in writing.
Mr President, these safeguard clauses may therefore be applied if a Member State makes such a request, if it is thought to be justified, and if the Commission considers that protective measures are necessary in response to it. I would say again, however, that it is for the Commission to decide on protective measures for a Member State.
- (LT) I would like to ask the Minister about the construction of nuclear power plants.
As we know, each European Union state decides for itself whether it needs to build new nuclear power plants. Finland does this and does it successfully. Bearing in mind that nuclear power plants are growing more reliable with every passing year, and that science and technology are reaching ever-newer levels, has the time not come for this question to be reconsidered at the European Union level as well, and for a more positive attitude to atomic energy to be expressed?
Mr President, this question is fundamentally linked to the common European energy debate. The Finnish Presidency has adopted the view, one that has been approved widely in the Council, that decisions on methods of producing energy are now, and will be in the future, left to the discretion of the Member States. This is what happens now too. When we talk about nuclear power, we have Member States where at present more nuclear power stations are being built, Member States that are cutting capacity, and everything in between. It is nevertheless very important from the point of view of the European energy markets and energy security in Europe that we can create and establish an infrastructure which actually connects the European energy networks, though in this we are still virtually at the starting post.
(DE) What can the Council do to get dangerous nuclear power stations taken off line by court order? What proposals can you in the Council make in future for the safety of the European public?
Mr President, the Act of Accession is associated with regulations on certain nuclear power units, and at EU level special attention has also been paid to safety in the means of energy production.
It is nevertheless the job of the national authorities to ensure that these safety regulations are also implemented. This is a crucially important matter, however, which deserves attention.
I should like to ask a question concerning Question 6.
The Rules of Procedure only allows two supplementary questions per question. On this occasion, however, I shall give you the floor.
President-in-Office, my question is about Lithuanian energy prospects. Lithuania is planning to build a new nuclear power plant in Ignalina. It will be a joint project involving Poland, Estonia, Latvia and Lithuania. Those countries will not be able to do this before 2015. According to our previous agreements we have to close one of our blocks in 2009, and Lithuania will suffer from energy shortages. Do you, as the representative of the Presidency, think it is possible to prolong the life of Ignalina's second block until 2015?
Mr President, as far as I remember, the nuclear plant at Ignalina is due to shut down in 2009, and certain safeguard clauses are connected with this deadline. Let me say this a third time: decisions on safeguard clauses are taken by the Commission, on receipt of a justifiable request, so it is not within my power to judge the use of one. If we are alluding to a new nuclear plant, I would like to mention that this is a very long-term process which will not solve short-term problems. Consequently, the building of energy networks, that is to say infrastructure, in different directions is a very important step forward in increasing energy security, and that goes for these Member States too.
Subject: COP12
In the light of the recent COP12 meeting, the conclusions of the Environment Council meeting of 23 October 2006 and the conclusions of the Agriculture and Fisheries Council meetings of 24-25 October 2006, does the Council agree that avoided deforestation must be included in any post-2012 settlement?
Mr President, deforestation is one of the most significant factors in the problem of global climate change, accounting for around 20% of the total for man-made greenhouse gas emissions, thus around a fifth of emissions resulting from human activity. It is the aim of the European Union that, in order to reach the fundamental target in the UN Climate Treaty, the overall average rise in temperature of the earth's surface cannot be more than two degrees centigrade above the temperature during the pre-industrial age. To achieve this goal a considerable reduction in total volumes will be required, in accordance with common but differentiated areas of responsibility and capabilities.
Because the destruction of tropical forests has major significance for overall emissions, the developing countries have or may have a key role in alleviating climate change, so that emissions caused by deforestation can be cut and sustainable forestry boosted. Such measures would also help these countries to adapt to climate change and would also have other useful benefits. The EU therefore stresses the importance of examining the various options with regard to how emissions from deforestation can be cut and, in particular, exploiting synergies with measures taken in other contexts.
I wish to thank the President-in-Office for that answer. I did not get a 'yes' or 'no' to my question, but a very interesting résumé of the problems of climate change - all of which I agree with, but I already know.
My question was whether the Council agreed that avoided deforestation must be included in any post-2012 settlement - in other words, the second commitment period, if we are still talking in Kyoto terms. Would it be the Council's view that avoided deforestation would be part of our tools and mechanisms for reducing carbon dioxide emissions?
Mr President, the Council does not have an ultimate position on this precise question, so I cannot answer it. I refer, nevertheless, to deforestation and work to curb it, which the European Union is doing, for example, in the context of development cooperation. There was some discussion of this question too at the climate change conference in Nairobi, so its significance and importance is definitely appreciated.
Subject: Composition of the Commission
When does the Council intend to take a decision pursuant to Article 4(3) of the Protocol on the Enlargement of the European Union annexed to the Treaty of Nice?
Has any preparatory work begun on this matter?
Mr President, ladies and gentlemen, the Council has not yet begun any preparatory work on this. It will take the necessary decision in good time in compliance with its obligations under the Protocol on the Enlargement of the European Union annexed to the Treaty of Nice. At this stage, however, it is impossible to say precisely when this will happen. Let me just say that if the negotiated Treaty on the Constitution comes into force, that will do something to resolve the issue.
Thank you for the answer, which demonstrates that, whether it is under the current Treaties as modified by Nice or under the Constitutional Treaty, the Council has to get to work on a new system for the composition of the Commission, presumably with a rotation. If that is the case, and if it is going to enter into force in time for the next Commission, would it not be a good idea to begin work sooner rather than later?
Mr President, it is rather hard to say that it would be better to start soon, but we have to remember that these matters are all connected. It is a question of the entire institutional package, which in turn is connected with the Constitutional Treaty, which includes the composition of the Commission. I would say again that the Council has not yet begun the preparatory work.
Question No 9 has been withdrawn.
Subject: Status of Kosovo
How does the Finnish Council Presidency explain that, despite the hopes of the highly competent UN Chief Negotiator Ahtisaari, the question of Kosovo's status will not be resolved before the end of the year, and how does it rate the chances of success for next year?
Mr President, since the beginning of the year, UN Special Envoy Martti Ahtisaari has been taking forward talks between the parties using mainly a bottom-up approach. In July Mr Ahtisaari organised the first high-level meeting between Belgrade and Pristina in Vienna. The presidents and prime ministers from both sides attended. At the meeting Belgrade and Pristina expressed totally opposite views on the status of Kosovo.
It is still the strategic goal of the European Union to find a quick and lasting solution to the situation in Kosovo, without endangering Serbian democracy and general stability in the region. When notification was received that the Serbian parliamentary elections were to be held on 21 January 2007, Martti Ahtisaari said that he would put a proposal to the parties immediately after the elections, as he did not want the solution to Kosovo's status to become an election weapon in Serbia's future elections.
The European Union continues to support Mr Ahtisaari fully, and also his endeavours as leader of the political determination process in respect of Kosovo's future status as well as his recent moves to produce a comprehensive solution. It is in the Union's interests that the process should have a favourable outcome. Success is vital, because it would offer favourable prospects for the future, both for the inhabitants of Kosovo and for general stability in the region. The European Union is now preparing for its future presence in Kosovo as part of an international civil mission. The EU's preparations for the rule of law and a police operation are also in progress.
(DE) As you know, the population of Kosovo has been through a great deal, so it is naturally anxious about the continuing postponements. Do you believe this is the last postponement and that the final report really will be presented in February or March?
What have you to say about the fears aroused by the plans for a division of Kosovo or by the territorial claims upon Kosovo contained in the new Serbian constitution?
Mr President, Special Envoy Ahtisaari has made it clear to the Council that he has no intention of delaying his proposal for a solution after the January elections are over. I would not like to predict yet, however, the content of his proposal for a solution on status.
Subject: Late abortions at Ginemedex abortion clinic in Barcelona
Is the Council aware of the Danish report on the Ginemedex abortion clinic in Barcelona, which performs late abortions, even after the 30th week of pregnancy, displaying a flagrant disregard for human life which has caused an international outcry?
Can the Council confirm that citizens of other EU Member States use this clinic for abortions even after the 30th week of pregnancy, evading the criminal law of their own Member State?
Is the Council concerning itself with this evasion of the criminal law of the Member States and this assault on human life?
What efforts will the Council make to reach agreements among the Member States to enable the criminal law of the Member States to be enforced and ensure that the principle of free movement of persons is not used to undermine the rights of viable foetuses?
Mr President, the Council has never discussed this, because it does not fall within its competence. The European Union treaties have not bestowed on the Community or the Union the competence whereby the Union could regulate on abortions. The Member States thus have the competence to regulate on this and ensure compliance in their territory with the laws that they pass. The EU cannot interfere in unsatisfactory states of affairs due to differences in the legislation of Member States when it comes to areas that are not within its competence.
(NL) Mr President, I do indeed understand that this is about who has power over what, but it has to be said that this is a cross-border issue, and so I am surprised that it has not been discussed at all in the Council. If we talk about European values - something which has also been in the news a great deal - and we also consider the issue of the free movement of people, then we have a European problem, certainly if we take into account the fact that Dutch doctors were involved in this affair. In short, I should like to ask you again how this relates to the freedom of movement of people, and whether we are not dealing with a European problem of a cross-border nature.
Mr President, I would just like to say that the free mobility of people is one of the European Union's basic concerns. The movement of services has also been established for a very long time, and if there are illegal goings-on in Member States, it is their responsibility and duty to monitor them and intervene. In this case it is incontrovertibly clear that big differences between the laws in Member States lead to very different practices around Europe.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.00 p.m. and resumed at 9.00 p.m.)